Citation Nr: 1756250	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertensive vascular disease, to include hypertension to include as secondary to a service-connected disability.

2. Entitlement to service connection for a gastrointestinal disability manifested by stomach problems, to include diverticulitis, polyps, acid reflux, colitis, and/or irritable bowel syndrome, to include as due to herbicide exposure.

3. Entitlement to service connection for skin cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2015 the case was remanded for additional development.  On remand, in a June 2016 rating decision, the issue of service connection for generalized anxiety disorder, which had also been remanded in October 2015, was granted.  Accordingly, it is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in October 2015 to obtain additional treatment records and medical opinions.  In February 2017 response, a VA Medical Center reported that there are no treatment records pertaining to the Veteran from 1969 to 1997.  Medical opinions obtained on various VA examinations are inadequate and new opinions are required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the Veteran's claim of service connection for hypertensive vascular disease, a March 2017 VA examiner opined that the Veteran's hypertension was less likely than not related to service, aggravated beyond its natural progression by service, or aggravated beyond its natural progression by a service-connected condition based on a finding that the Veteran's blood pressure reading on May 1968 entrance examination (130/80mm) indicated he had hypertension and/or prehypertension prior to entering service and that his blood pressure was lower on service separation examination.  That opinion is in adequate because it appears to be based on an inaccurate factual premise; that is, that the Veteran's hypertension existed prior to service.  No defects or diagnoses were noted an enlistment.  The opinion offered on remand must also address whether the Veteran's currently diagnosed hypertension is caused or aggravated by the now service-connected psychiatric disability.  

With regard to the gastrointestinal claim, the March 2017 VA examiner noted VA treatment records reflected diagnoses of gastroesophageal reflux, chronic diarrhea, rectal tubular adenoma, diverticulosis, and active medication for GERD.  The examiner opined that the Veteran's diverticulosis diagnosis was made in error and that it is less likely than not that his GERD, diarrhea, and/or rectal tubular adenoma are related to service.  The examiner also noted that on May 1968 entrance examination the Veteran reported a history of "stomach, liver or intestinal troubles," and "piles or rectal disease," which was noted by the examiner as "stomach/internal bleeding."  Again, although there was a notation of a history of complaints prior to service, no pertinent defects or diagnoses were noted.  Thus, the Board cannot conclude that a gastrointestinal disability preexisted service.  

Regarding the claim of service connection for skin cancer, VA medical opinions and addenda were rendered in August and November 2016, January 2017, and March 2017.  When read together, the opinions provide that the Veteran's skin cancer was less likely than not incurred in caused by, or aggravated by his service, to include Agent Orange exposure because current medical research is inadequate or insufficient to determine an association between Agent Orange exposure and skin cancer; the Veteran only spent 6 months in Vietnam; and his skin cancer was more likely due to his years spent working in construction in southern California.  The Board finds these opinions to be inadequate.  At the May 2015 videoconference, the Veteran testified that he was first treated for skin cancer at a VA medical facility in either 1969 or 1970, which is within a year of his separation from active service.  Records pertaining to that medication are unavailable.  The Veteran is competent to report the onset of his symptomatology and when he received treatment, which does not need to be corroborated by medical evidence.  Accordingly, a new opinion is necessary to consider the Veteran's competent statement of receiving treatment for his skin within a year following separation of service.

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any cardiology, gastrointestinal, or skin complaints since January 2017.  After securing the necessary releases, take all appropriate action to obtain these records.

2. After the completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's hypertension.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that the Veteran's hypertension is related to his service, including through presumed Agent Orange exposure?

(b)  Is it at least as likely as not that the Veteran's hypertension caused or aggravated by his service-connected generalized anxiety disorder?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), the AOJ should also schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his gastrointestinal conditions.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should address the following:

(a) Is it at least as likely as not that any currently diagnosed gastrointestinal disability was incurred in service, to include as to presumed Agent Orange exposure?  

(b) Is it at least as likely as not that the Veteran's gastrointestinal conditions were caused or aggravated by any service-connected disability (generalized anxiety disorder, degenerative disc disease of the cervical and lumbar spines; radiculopathy of the bilateral upper and lower extremities; tinnitus, bilateral knee osteoarthritis, onychomycosis, and bilateral hearing loss)?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. After the completion of (1), the AOJ should also schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his skin cancer.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should address the following:

Is it at least as likely as not that the Veteran's skin cancer is related to his service, including through presumed Agent Orange exposure?

The examiner should consider and discuss as necessary the Veteran's May 2015 videoconference hearing testimony that he received treatment for his skin within a year of his separation from service.  The opinion provider is advised that the Veteran is competent to testify as to the onset of his symptomatology and his statements need not be supported by medical evidence.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.
  
5. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




